UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND ELMO DESKINS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cr-00418-LO-1)


Submitted:   November 27, 2012             Decided:   January 3, 2013


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Paul J. Nathanson, Kosta S.
Stojilkovic, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond        Elmo    Deskins,        III,      was     convicted      of    nine

counts of mail fraud, in violation of 18 U.S.C.A. § 1341 (West

Supp. 2012),      and      three    counts       of    making      false    statements         in

order to receive government benefits, in violation of 18 U.S.C.

§ 1920 (2006).          Deskins was sentenced to twenty-four months’

imprisonment and ordered to pay restitution in the amount of

$623,438.08.          On     appeal,        Deskins         argues       that     there    was

insufficient evidence to support his convictions and that the

district    court       erred      in    determining           the       amount     of    loss

attributable to his fraud.              We affirm.

            This court reviews the denial of a Fed. R. Crim. P. 29

motion de novo.        United States v. Alerre, 430 F.3d 681, 693 (4th

Cir.   2005).     We     will      uphold    a     conviction        in    the    face    of    a

challenge   to    the      sufficiency        of      the    evidence       if    “there       is

substantial     evidence,         taking    the       view   most     favorable      to    the

Government, to support it.”                United States v. Abu Ali, 528 F.3d

210, 244 (4th Cir. 2008) (internal quotation marks and brackets

omitted).        We     will      not   weigh         evidence      or     review    witness

credibility.      United States v. Wilson, 118 F.3d 228, 234 (4th

Cir. 1997).

            The Government presented ample evidence that Deskins

made materially false statements in connection with a scheme to

defraud the government of benefits to which he was not entitled,

                                             2
benefits for which Deskins re-applied and received through the

mail.      After a complete review of the testimony, we conclude

that there was sufficient evidence from which a factfinder could

find Deskins guilty of all counts.                 See United States v. Wynn,

684 F.3d 473, 477-78 (4th Cir. 2012) (discussing elements of

mail fraud); United States v. Harms, 442 F.3d 367, 372-73 (5th

Cir.    2006)    (setting    forth      elements     of    § 1920    offense).     We

therefore affirm his convictions.

               Deskins   next     challenges      the     district    court’s     loss

determination.        “We review for clear error the district court’s

factual    determination         of   the   amount   of     loss    attributable    to

[Deskins], mindful that the [district] court need only make a

reasonable estimate of the loss[.]”                United States v. Cloud, 680

F.3d    396,    409   (4th   Cir.     2012)     (citation    and    quotation    marks

omitted), cert. denied, __ U.S. __, 81 U.S.L.W. 3164 (U.S. Oct.

1, 2012).       This court reviews orders of restitution for abuse of

discretion.       See United States v. Llamas, 599 F.3d 381, 391 (4th

Cir. 2010).

               The district court calculated the amount of loss at

$623,438.08 and ordered restitution in the same amount.                      We have

reviewed the record and conclude that the district court did not

clearly err in its factual finding that Deskins was not entitled

to   any   benefits      after    the   fraudulent        scheme    began   in   2005.

Because Deskins was not entitled to any benefits after 2005, the

                                            3
district court did not err in determining the amount of loss to

be the full amount of benefits paid after that time.                 We thus

affirm Deskins’s sentence.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4